Order entered October 9, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00964-CR

                                 DONALD HALL, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F12-59024-J

                                           ORDER
       The Court GRANTS court reporter Kelly Bryant’s October 4, 2013 request for an

extension of time to file the reporter’s record. We ORDER Ms. Bryant to file the reporter’s

record by NOVEMBER 1, 2013.


       We DIRECT the Clerk to send copies of this order, by electronic transmission to court

reporter Kelly Bryant, kellycsrtx@gmail.com, and to counsel for all parties.


                                                      /s/   DAVID EVANS
                                                            JUSTICE